DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see REMARKS, filed on 03/29/2021, with respect to the allowance of claims 1, 4-14, and 16-30 have been fully considered and are persuasive. 
 
					In the Claims
4.	The amendment filed on 03/29/2021 under 37 CFR 1.312 has been entered-in-part. Please enter the following amended claims.


	determining a capability of the UE to maintain buffered data during a handover procedure;
	transmitting an indication of the capability of the UE to maintain buffered data during the handover procedure based at least in part on the determination;
	receiving a handover indication to maintain or discard buffered data during the handover procedure;
	selecting between maintaining the buffered data and discarding the buffered data based at least in part on the handover indication; and
	performing a handover procedure for the UE based at least in part on transmitting the indication of the capability of the UE and the received handover indication.

Claim 5.	(Currently Amended) The method of claim 1, wherein the transmitted indication comprises  an indication of a capability of the UE to maintain buffered data for uplink or [[and]]  for downlink.

Claim 14.	(Currently Amended) A method for wireless communication at a user equipment (UE), comprising:
;
	selecting between maintaining or discarding data buffered at the UE based at least in part on the received handover indication; and
	performing the handover procedure for the UE according to the received indication.

Claim 30.	(Currently Amended) An apparatus for wireless communication, in a system comprising:
	a processor;
	memory in electronic communication with the processor; and
	the processor and memory configured to:
	determine a capability of the UE to maintain buffered data during a handover procedure;
	transmit an indication of the capability of the UE to maintain buffered data during the handover procedure based at least in part on the determination;
	receive a handover indication to maintain or discard buffered data during the handover procedure;

	perform a handover procedure for the UE based at least in part on transmitting the indication of the capability of the UE and received handover indication.

Allowable Subject Matter
5.	Claims 1, 4-14, and 16-30 (now 1-27) allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The reason for the allowance of the claims is the amendments of limitations in claims 1, 5, 14, and 30 now which are not found in cited references.  Further, the prior arts on record do not suggest following:
“selecting between maintaining the buffered data and discarding the buffered data based at least in part on the handover indication;”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Peter G Solinsky/Primary Examiner, Art Unit 2463